                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 GEORGE STINSON,                       )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:20-cv-00355-MR
                                       )
                 vs.                   )
                                       )
 FNU TAYLOR, et al.,                   )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 13, 2021 Order.

                                               April 13, 2021




         Case 1:20-cv-00355-MR Document 12 Filed 04/13/21 Page 1 of 1
